Citation Nr: 1119306	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-34 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The Veteran had active service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a November 2003 statement, the Veteran withdrew his request for a hearing before a local hearing officer at the RO.  In November 2010, the Veteran, through his representative, submitted additional evidence accompanied by a waiver of his right to an initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board finds that further development is required prior to adjudicating the Veteran's claims. 

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of acoustic trauma (from exposure to heavy artillery noise) sustained during his military service.  The DD Form 214 shows the Veteran's military occupational specialty was a light weapons infantryman, and he served in the Republic of Vietnam from November 1969 to October 1970.  Service connection has been established for shell fragment wound of the right eye (sustained in an enemy attack according to the Veteran).  Given these facts, exposure to high levels of noise is consistent with the circumstances, conditions, or hardships of the Veteran's combat service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Consequently, an in-service event or "injury" is shown.  Id. 

The Veteran underwent VA examinations by the same examiner in August 2003 and January 2004.  Audiometric testing revealed bilateral hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2010).  In August 2003, the Veteran reported that he had hearing loss and left-sided tinnitus "for the past several years."  He was not sure when the tinnitus began but he felt he had it "for the last several years."  The VA examiner diagnosed bilateral sensorineural hearing loss.  The VA examiner observed that audiometric testing at the Veteran's 1971 separation physical revealed results within normal limits (0 decibels at all frequencies tested).  The VA examiner therefore concluded that it was unlikely that the Veteran's current hearing loss or tinnitus was service connected.  In January 2004, the Veteran reported that he had hearing loss "for the past several years" which worsened "over the past 10 years."  He also complained of bilateral tinnitus which had been present for "approximately 10 years" and was gradually worsening.  The VA examiner noted again the normal audiogram at separation and concluded that it was unlikely the Veteran's current hearing loss was service connected.  The VA examiner noted further that the Veteran's tinnitus was also not service connected because he reported that he just had considerable tinnitus problems for the last 10 years.  [Thereafter, in the October 2007 VA Form 9, the Veteran claimed that he had advised the VA examiner that he had problems of tinnitus and hearing loss "shortly after Vietnam" and that the condition had worsened in the last ten years.  In a November 2010 statement, the Veteran maintained that he had severe ringing and hearing loss since his service in Vietnam.]  

The Board is cognizant that the Veteran's hearing was within normal limits at the time of his separation from service; however, the Board must also consider whether any current hearing loss and tinnitus are otherwise etiologically related to combat noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  The Board cannot discern from the VA examiner's opinion whether a delayed onset of hearing loss and tinnitus from combat noise exposure is possible because the examiner did not explain the significance of the Veteran having a normal audiogram at separation in regard to the likelihood that in-service noise exposure caused the current disabilities. Accordingly, the Board finds it necessary to obtain another VA opinion.  

The Board is also cognizant that VA audiograms dated in January 2006 and June 2010 do not continue to show § 3.385 hearing loss in the reported thresholds in the right ear.  VA treatment records dated in 2010 also note a diagnosis of asymmetrical sensorineural hearing loss of the left ear.  The requirement of a current disability, however, is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, regardless of the recent threshold findings, the VA examiner's opinion should still address whether the Veteran's right ear hearing loss is consistent with combat noise exposure.  Id. (recognizing that if a disability resolved by the time VA adjudicated a claim that staged ratings would be appropriate).  Also, as it is unclear whether the Maryland CNC test was utilized in January 2006, and it was not used in June 2010, the Veteran should undergo another audiological test to assess whether  § 3.385 hearing loss is otherwise demonstrated in the right ear on speech audiometry.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature of his bilateral hearing loss and tinnitus, and to provide an opinion as to their possible relationship to service.  The claims file should be reviewed by the examiner, including the August 2003 and January 2004 VA examination reports, and the examination report should reflect that a review was done.  

The examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any bilateral hearing loss, including hearing loss shown in 2003 and 2004, and tinnitus are related to an incident of the Veteran's military service, including combat noise exposure.  The examiner should specifically comment on the impact, if any, of the Veteran's in-service combat noise exposure on his hearing loss and tinnitus disabilities.  If the examiner finds that failure to show hearing loss or tinnitus in service precludes a finding that those disabilities originated in service, such should be stated.  

2.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

